Citation Nr: 0941028	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  07-17 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1974 to 
November 1977.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 decision rendered by the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In an Informal Hearing Presentation dated in October 2009, 
the Veteran through his representative averred that his 
service-connected left shoulder, wrist and hand, and cervical 
spine disabilities had worsened.  These matters are referred 
to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran avers that his service-connected disabilities 
prevent him from obtaining or maintaining gainful employment.  

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of service-connected disabilities, 
from obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).

The Veteran is currently service-connected for a herniated 
disc, cervical spine, rated 40 percent disabling; fracture of 
the left clavicle with degenerative arthritis of the left 
shoulder, rated 20 percent disabling; chronic sprain of the 
left wrist with early osteoarthritic changes, rated 10 
percent disabling; and fractures of the second and third 
metacarpals, left hand; hearing loss, left ear; and scar, 
left ear-all rated as noncompensable.  His combined 
disability rating is 60 percent.  Accordingly, he does not 
meet the percentage criteria for a TDIU.  38 C.F.R. 
§ 4.16(a).  

In an Informal Hearing Presentation dated in September 2009, 
the Veteran through his representative stated that his 
service-connected left shoulder, wrist and hand, and cervical 
spine disabilities had worsened.  The representative 
requested a new examination.  The last VA examination of the 
left shoulder and hand disabilities was held in May 2004.  
The cervical spine disability was last examined in May 2000.  
The duty to assist may require "the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  See Green v. Derwinski, 1 Vet.App. 121, 124 (1991).  
Thus, a new examination is warranted to evaluate the current 
nature and severity of the Veteran's left shoulder, wrist and 
hand, and cervical spine disabilities.  These matters are 
inextricably intertwined with his claim for entitlement to 
TDIU.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  

In addition, the material issue is whether his service-
connected disabilities preclude substantially gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.321, 4.16; see Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  There is no competent 
medical opinion of record in this regard.  

The Court has held that in the case of a claim for TDIU, the 
duty to assist requires that VA obtain an examination which 
includes an opinion on what effect the appellant's service- 
connected disability has on his ability to work.  38 U.S.C. § 
5107(a); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 
C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2009).  Thus, a 
medical opinion is needed to determine the current effect of 
the service connected disabilities on the Veteran's 
employability.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should undergo a VA 
orthopedic examination to determine the 
current severity of his service-connected 
cervical spine, left hand and wrist 
disorders, including any neurologic 
manifestations.  The examiner should note 
review of the claims folder.

All indicated tests and studies should be 
performed.  The examiner should report the 
ranges of motion, in degrees, as well as 
any additional limitation that is 
attributable to functional factors such as 
weakened movement, excess fatigability, 
incoordination, flare-ups, or pain. 

2.  The examiner should provide an opinion 
as to effect the appellant's service- 
connected disabilities have on his ability 
to work..  A rationale should be provided 
for the opinion.  

The examiner is advised that the Court has 
held that a medical opinion must take into 
account the history reported by the 
Veteran.

3.  The AOJ should adjudicate the claims 
for increased ratings raised by the 
Veteran and noted above.  The Board will 
further consider any denied claim, only if 
the Veteran perfects an appeal with regard 
to those claims.

4.  Thereafter, the AOJ should 
readjudicate the TDIU claim.  If the claim 
remains denied, the AOJ should issue a 
supplemental statement of the case before 
returning the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


